Case 1:17-cV-03116-CAP Document 11-1 Filed 10/30/18 Page 1 of 6

SETTLEMEN'[_` AGREEMENT AND GENERAL RELEASE

This Settlcrnent Agreement and General Release (“Agreement”) is made and entered into
by lames McKinney (“McKinney”) and The Cheesecake Factory Restaurants, lnc. (“Cheesecake
Factory”), and its Effective Date shall be_ the date the Court enters an Order approving the
settlement of McKinney’s claims under the Fair Labor Standards Act (“FLSA”);

WI~IEREAS, McKinney filed a lawsuit against Cheesecake Factory in the United States
District Court for the Northern District of Georgia, Civil Action Number l:l7»CV-O3l l6-CAP '
(the “Lawsuit”), alleging that Cheesecake Factory had unlawfully failed to pay him overtime as
required under the FL`SA;

WHEREAS, McKinney and Cheesecalte Factory jointly dismissed the Lawsuit without
prejudice for the purpose of complying with a binding arbitration agreement;

WHEREAS, McKinney and Cheesecake Factory submitted this dispute to the American
Arbitration Association and have now agreed to a reasonable and fair settlement of McKinney’s
claim(s);

WHEREAS, Cheesecake Factory has denied and continues to deny any and all unlawful
actions and/or liability whatsoever and further disclaims any wrongful acts against McKinney on
the part of itself or any past or present officer, manager, agent, employee or representative of
Cheesecake Factory; and

WHEREAS, McKinney and Cheesecake Factory (“the Parties”) now wish to amicably
resolve this dispute;

WHEREAS, McKinney and Cheesecake Factory have moved the Court to re~open the
matter for the purpose of reviewing and approving their negotiated settlement agreement;

NOW, THEREFORE in consideration of the covenants and promises set forth below, and
for good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged the Parties agree as follows: '

l. (a) Within twenty (20) calendar days of the Effective Date, Cheesecake Factory
shall pay McKinney the total settlement sum of Thirty-Four Thousand Dollars and No Cents.
($34,000.00) (the “Settlement Sum”) by delivering to McKinney’s counsel via non“USPS carrier
with a tracking number the following three (3) settlement checks: (i) a payroll check made
payable to McKinney in the gross amount of $7,500.00, less all appropriate payroll tax
withholdings based on the federal and state withholding forms that McKinney last submitted to
Cheesecake Factory, and will be reported to the IRS on Form W-Z; (ii) a non-payroll', non-wage
check made payable to McKinney in the amount of $7,500.00 for liquated damages; and (iii) a
non~payroll, non~wage check in the amount of $19,000.00 for attorneys’ fees and expenses,
made payable to JTB Law Group, LLC. The payments described in (i)-(iii) above will be
reported to the IRS via an appropriate Forrn or Forms 1099 to McKinney and JTB Law Group,
LLC, respectively On or before McKinney’s signing'this Agreement, McKinney’s counsel shall

lof6

DOC ED: ec26954d42d4`|221872&72f80231elaf7a7826b4

Case 1:17-cV-03116-CAP Document 11-1 Filed 10/30/18 Page 2 of 6

provide Cheesecake Factory’s counsel with executed Forms W~9 for his/her firm and for
Mcl{inney. McKinney acknowledges that he has no right or entitlement to receive the
Settlement Sum other than through the execution of this Agreement and compliance with all of
its terms.

(b) McKinney acknowledges and agrees that: (i) the payments described in
Paragraph l(a) may result in taxable income to him under applicable federal, state and local tax
laws; (ii) Cheesecake Factory and its attorneys are not providing any tax, accounting, or legal
advice to McKinney and do not make any representations regarding any tax obligations or tax
consequences relating to or arising from this Agreernent; and (iii) McKinney will assume all
federal, state and local tax obligations and any other liens, obligations, claims or consequences
for taxes owed by him. ` `

(c) The payments and other consideration set forth in this Agreement shall
constitute the entire, maximum, and only obligations of Cheesecake Factory to McKinney.
,Mcl{inney is not entitled to any other benefit, payment, or compensation (e.g., back wages,
unpaid overtime, liquidated damages, or attorneys’ fees) in any form from Cheesecake Factory
or the Released Parties (defined below), other than any pension, retirement, medical 'insurance,
and other benefits to which he is already entitled

2. Upon the execution on this Agreement, McKinney agrees to consent to a
dismissal with prejudice of his lawsuit Cheesecake Factory will not file said dismissal until
after payment of the settlement amounts described above has been received by McKinney’s
counsel and the court’s approval of the settlement has been attained

3. As additional consideration for the payments describedl in Paragraph l above and
so as to avoid,any type of future claims between the Parties, l\/chinney agrees not to apply in the
future for employment with Cheesecalte Factory or any of its parents, subsidiaries, or affiliates
and that his failure to comply with this provision of this Agreement may be grounds for
withdrawal of any offer of employment or immediate termination of employment without further
explanation The Parties further agree and acknowledge that McKinney is not waiving claims or
rights that he may have after the execution of this Agreement but that he has contractually agreed
not to apply for employment with Cheesecake Factory and its related companies, and this
Agreement shall constitute a complete bar to any claim that he may have, should he apply for
employment with any such company in the future and not be hired, or be hired and subsequently
discharged

4. (a) Up to the date of execution of this Agreernent, McKinney, for himself, his
heirs, executors, beneficiaries, successors, assignees immediate family members, and any other
person or entity who could now or hereafter assert a claim in his name or on his behalf, hereby
releases and forever discharges Cheesecake Factory and its parents, subsidiaries, partners,
affiliates', successors, 'divisions, or assignees, and all past and present officers, directors,
employees, attorneys,\ insurers, and agents of any such company (collectively referred to
throughout this Agreement as “the Released Parties” or “Released Party”), from any and all past,
present, or future claims, lawsuits, demands, actions, or causes of actions, which McKinney now
has, owns, or holds, or claims, or could have claimed, to have, own, or hold, or which McKinney

20f6

DOC lEJ: ec2d954d42d41221 872a72f86231 el af7a7826b4

Case 1:17-cV-03116-CAP Document 11-1 Filed 10/30/18 Page 3 of 6

at any time heretofore had owned or held, or claimed, or could have claimed, to have had,
owned, or held, including, but not limited to, claims, actions, causes of action or liabilities
arising under the ADA; ADEA; FMLA; Title VII of the Civil Rights 'Act of l964, as amended
(”'l`itle Vll”); the Older Workers Benefit Protection Act (“OWBPA”); the Employee Retirement
income Security Act (“ERISA”); the Equal Pay Act (“EPA”); the Occupational Safety and
Health Act (“OSHA”); and/or any other federal, state, municipal, or local employment statutes or
ordinances; and/or claims, actions, causes of action or liabilities arising under any other federal,
state, municipal,l or local statute, law, ordinance or regulation; and/or any other claim whatsoever
including, but not limited to,`claims for severance pay, breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury, invasion of privaey,
violation of public policy, negligence and/or any other common law, statutory, contract, tort, or
other claim; and/or any claims for attorneys’ fees. McKinney also agrees and acknowledges that
Cheesecake Factory has paid to him all wages and compensation to which he is entitled, except
for any pension, retirement, medical insurance, and other benefits to which he is already entitled

Likewise, Cheesecake Factory also releases and forever discharges McKinney from any
and all past, present, or future claims, lawsuits, demands, actions, or causes of actions, which
Cheesecake Factory now has, owns, or holds, or claims, or could have claimed, to have, own, or
hold, or which Cheesecake' Factory at any time heretofore had owned or held, or claimed, or -
could have claimed, to have had, owned, or held, except for claims that arise from the
misappropriation of any of Cheesecake Factory’s confidential or proprietary information, such as
its recipes, cooking instructions, customer lists, and menus. _ '

(b) Acknowledgements. l\/chinney acknowledges that he has read and
understands this Agreement, and he specifically acknowledges the following:

(i) that he has had the opportunity to consult with counsel of his own
choosing concerning this Agreement, and that he has, in fact, consulted with his
own counsel;

(ii) that he has been given twenty-one (21) days to decide whether to sign
this Agreement‘, `

(iii) that he is waiving, among other claims, FLSA and age discrimination
claims under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.
§621, et seq., and all amendments thereto;

(iv) that if he signs this Agreement, he has seven (7) days in which to
revoke his signature, and that the Agreement cannot become effective or
enforceable until after the revocation period has expired (in other words, the
revocation period must have expired, _agd McKinney must not have exercised his
right to revoke). To revoke this Agreement, Mcl{inney must send a written notice

7 to counsel for Cheesecake Factory no later than the eighth (Sth) day after
McKinney’s signing of the Agreement; and

(v) that by signing this Agreement, he is not waiving or releasing any

3of6

DGC lDZ ec2d954d42d412218723721°80231e1af7a7826b4

Case 1:17-cV-03116-CAP Document 11-1 Filed 10/30/18 Page 4 of 6

claims based on actions or omissions that occur after the date of his signing of this
Agreement.

(c) McKinney agrees that if any allegation of the foregoing released claims is
prosecuted in his name before any court or administrative agency (including, but not limited to,
in or by the United States Equal Employrnent Opportunity Commission or the Department of
Labor), he waives and agrees not to take any award of money or other damages (including
reinstatement) from such suit.

5. McKinney agrees to not publicly disparage Cheesecake Factory to its customers, in
the press or other public media. Cheesecal<e Pactory agrees to instruct Jodi Canzoneri and
Michael Kelly not to publicly disparage McKinney to potential employers, in the press or other
public media Nothing in this Agreement, however, shall prevent lvchinney or Cheesecake
Factory from responding accurately to any question, inquiry, or request for information when
required by legal process ` 7

6. The Parties agree that all inquiries regarding McKinney’_s employment with
Cheesecal<e Factory should be directed to Cheesecake Factory’s work number line, l-800-367-
5690. The work number line will provide the same neutral work employment history
information for Cheesecake Factory that it provides for any other former employee of
Cheesecake Factory. '

7. 'l`his Agreement shall be binding upon, inure to the benefit of, and be enforceable
by, the Parties .and their heirs, beneficiaries, administrators representatives, executors,
successors and assignees

8. The Parties acknowledge that this Agreernent is a compromise of all disputed
claims and that nothing in this Agreement constitutes or will be treated by any party as an
admission of liability or wrongdoing '

9. The Parties acknowledge that this Agreement is contingent upon obtaining review
and approval of the Agreement by the Court, and McKinney agrees to cooperate fully in the
preparation and presentation of a joint motion to obtain such approvall

10. The Parties recognize, acknowledge, and agree that this Settlement is being made
purely on a compromise basis and that no Party admits liability to the other or to any other
person whatsoever. lt is further acknowledged and agreed that neither Party is considered a

prevailing party for the purposes of this Agreement.

ll. Should any of the provisions of this Agreement be declared or be determined to
be illegal, void, invalid, or unenforceable by a court of competent jurisdiction, the validity of the
remaining parts, terms or provisions shall not be affected thereby, and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Agre_ernent. lt is the intention of the
Parties that if any term or provision of this Agreement i_s capable of two constructions, one of
which would render the term or provision void and the other of which would render the term or
provision valid, then the term or provision shall have the meaning that renders it valid.

40f6

Doc lD: ec2d954d42d41221872a72f8c231elaf7a7826b4

Case 1:17-cV-03116-CAP Document 11-1 Filed 10/30/18 Page 5 of 6

12,. This Agreement sets forth the entire agreement and understanding between the
Parties on the subject matter of this Agreernent, and supersedes all prior and contemporaneous
discussions and negotiations between them.

l3. This Agreement shall be governed and will be construed in accordance With the
laws of the State of Georgia.

14. This Agreement may be executed in identical counterpart copies, each of which
shall be an original, but all of which taken together shall constitute one and the same instrument
A facsimile or electronic copy of either Party’s signature will be deemed as legally binding as the

original signatures In proving this Agreement, it shall not be necessary to produce or account
for more than one such counterpart executed by the party against whom enforcement is sought

[SIGNATURE PAGE FOLLOWS}

50f6

[Joc lD: ec2d954d42d41221872a72f8023te1af7a7826b4

Case 1:17-cV-03116-CAP Document 11-1 Fi|e`d 10/30/18 Page 6 of 6

lN WlTNESS THEREOF, the Parties have executed this Agreement by their signatures

 
       

 

 

 

 

 

below.
JAMES MCKINNEY THE CHEESE ACTORY
. RESTA TS,IN .
$°` D By:

Signature Signature

Dated: mha/2018 9(%¥]'0\4 G'VCA/'i'/VVLS{/
Narne j
~Vt’. amf erwwa
Tiué V

- ssa )O/zv//r

6of6

Doc ED‘. ec2d954d42d41221872372§8€23‘§91ai7a7826b4

